Name: Commission Delegated Regulation (EU) 2016/2376 of 13 October 2016 establishing a discard plan for mollusc bivalve Venus spp. in the Italian territorial waters
 Type: Delegated Regulation
 Subject Matter: fisheries;  international law;  Europe
 Date Published: nan

 23.12.2016 EN Official Journal of the European Union L 352/48 COMMISSION DELEGATED REGULATION (EU) 2016/2376 of 13 October 2016 establishing a discard plan for mollusc bivalve Venus spp. in the Italian territorial waters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 15(6) thereof, Having regard to Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 1626/94 (2), and in particular Articles 15a thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. (2) Article 15(6) of Regulation (EU) No 1380/2013 empowers the Commission to adopt discard plans by means of delegated acts for a period of no more than 3 years on the basis of joint recommendations developed by Member States in consultation with the relevant Advisory Councils. Discard plans may also include technical measures regarding fisheries. (3) Italy, as the single Member State with a direct management interest in the mollusc bivalve Venus spp. fisheries, in the Italian territorial waters, submitted a recommendation to the Commission in line with the procedure of Article 18 of Regulation (EU) No 1380/2013. This recommendation was submitted in the form of a national management plan for discard of the Venus spp. stock, after consultation of the Mediterranean Advisory Council (MEDAC). Upon submission of this recommendation, the Scientific, Technical and Economic Committee for Fisheries (STECF) reviewed the scientific contributions presented by Italy. The measures included in the joint recommendation comply with the provisions of Article 18(3) of Regulation (EU) No 1380/2013. (4) Article 15a of Regulation (EC) No 1967/2006 empowers the Commission to establish, for the purpose of adopting discard plans and for the species subject to the landing obligation, a minimum conservation reference size with the aim of ensuring the protection of juveniles of marine organisms. Minimum conservation reference sizes may derogate, where appropriate, from the sizes established in Annex III to that Regulation. (5) According to the conclusions of the STECF on the national management plan for discard of the Venus spp. stock, Venus spp. is among the species with a high survival rate, which justifies for a request for derogation form the landing obligation for the discarded fraction of the catch. A reduction of a minimum conservation reference size from 25 mm to 22 mm is not incompatible with the length at maturity, so it should not have a significant impact on the protection of the juvenile organisms. It is predicted to lead to only a small reduction of the reproductive potential of the stock, which is not considered to have any important impact on the stock. Finally, it was concluded that the proposed scientific monitoring program is likely to provide sufficient data to evaluate the effects of the discard plan. (6) In order to ensure appropriate control over the implementation of the landing obligation, the Member State should establish a list of vessels covered by the present Regulation. (7) As the measures provided for in this Regulation have a direct impact on the economic activities linked to fisheries and the planning of the fishing season for Union vessels, it should enter into force on the third day following its publication in the Official Journal of the European Union. In accordance with Article 15(6) of Regulation (EU) No 1380/2013, this Regulation should apply for a period of no more than 3 years, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation specifies the details for implementing the landing obligation that shall apply to Venus spp. fisheries in the Italian territorial waters, pursuant to Article 15(1)(d) of Regulation (EU) No 1380/2013. Article 2 Minimum conservation reference size 1. By way of derogation from the minimum conservation reference size established in Annex III to Regulation (EC) No 1967/2006, and for the purposes of Article 15(11) of Regulation (EU) No 1380/2013, the minimum conservation reference size of Venus spp. in the Italian territorial waters shall be of a total length of 22 mm. 2. The measurement of the size of the Venus spp. shall take place in accordance with Annex IV to Regulation (EC) No 1967/2006. Article 3 List of vessels 1. Member State authorities shall determine the vessels subject to the landing obligation. 2. By 31 December 2016, Member State authorities shall submit to the Commission, using the secure Union control website, the list of all vessels authorised to fish Venus spp. using hydraulic dredges in the Italian territorial waters. Member State authorities shall maintain this list updated at all times. Article 4 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2017 until 31 December 2019. However, Article 3 shall apply from the entry into force. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 13 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) OJ L 409, 30.12.2006, p. 11.